 The Denver Post, Inc. and Bennie Maestas. Case 27-CA -5982September 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn July 6, 1979, Administrative Law Judge RussellL. Stevens issued the attached Decision wherein hefound one violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended, and recommendedthe dismissal of all other allegations of unlawful con-duct. Thereafter, Respondent excepted to the 8(a)(1)finding and filed a supporting brief. The GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exception and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act in mid-Sep-tember 1978 when Gary Baker, the supervisor of thesecond-shift janitors,' told employee Bennie Maestas,a union steward, that Norman Allan, Respondent'sdirector of janitorial services, did not like Maestasbecause he was a union steward. In this connection,the Administrative Law Judge referred to the uncon-tradicted testimony of Maestas and fellow employeeEdward Urias that Baker made the foregoing state-ment. In addition, Baker testified that he made thatstatement to Maestas in Urias' presence with the ex-planation that it was based on his conversation withAllan. The latter denied having such a conversationwith Baker.The Administrative Law Judge did not credit Ba-ker's testimony as to his conversation with Allan ashe deemed it to be "contrived and unlikely." How-ever, as indicated above, the Administrative LawJudge nevertheless found in reliance on the testimonyof Maestas, Urias, and Baker that the latter did tellMaestas that Allan did not like him because he was aunion steward.Respondent argues that Baker, Maestas, and Uriaswere all "equally unbelievable" and that, in anyI The Administrative Law Judge held without exception that Baker was asupervisor within the meaning of the Act.THE DENVER POSTevent, the statement in question was "pure hearsay"and did not in fact have a coercive effect on Maestasbecause he admitted that his relationship with Allanwas "basically good."Although Baker's testimony as to the basis for hisstatement to Maestas was not given credence by theAdministrative Law Judge, the issue herein is not itsaccuracy, its possible hearsay character, or the sub-jective test for determining its coercive effect onMaestas, but rather whether Baker in fact made thestatement to Maestas and whether it had a tendencyto coerce employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2In view of theuncontradicted and mutually corroborative testimonyof Maestas, Urias, and Baker3that the latter made thestatement which was properly held by the Adminis-trative Law Judge to be coercive, we find no merit inRespondent's exception and accordingly adopt theAdministrative Law Judge's conclusion that saidstatement was made and violated Section 8(a)(1) ofthe Act because it expressed management's hostilitytoward Maestas for serving as a key representative ofthe Union and thus tended to interfere with his dutiesin that capacity.4Moreover, Baker's statement wouldalso tend to discourage other employees-in this caseemployee Urias-from engaging in protected activi-ties guaranteed them in Section 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, The Denver Post, Inc.,Denver, Colorado, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.2 See Perko's Inc., 236 NLRB 884 (1978), wherein the Board held in ac-cord with established precedent that no proof of coercive intent or effect isnecessary. as the objective test to be applied is whether a respondent's state-ment may reasonably be said to tend to interfere with the free exercise ofemployee nrights under Sec. 7.3 It is the Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362(3d Cir. 1951). We have carefully examined the record and find no basis forreversing his findings.With respect to the partial crediting of Baker, see N.LR.B. v. UniversalCamera Corporation, 179 F.2d 750, 754 (2d Cir. 1950), wherein the court heldas follows: "It is no reason for refusing to accept everything that a witnesssays because you do not believe all of it; nothing is more common in allkinds of judicial decisions than to believe some and not all."I As the Board pointed out in The Berry Schools, 239 NLRB 1160 (1979),"it is well settled that statements ... implying that the employer does notlook with favor upon employees engaging in protected activities are coercivebecause they discourage employees .." from doing so.245 NLRB No. 1469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard in Denver, Colorado, on March 14 and 15,1979.' The complaint, issued November 21, is based upon acharge filed October 4 by Benny Maestas,2an individual.The complaint alleges that The Denver Post, Inc. (Respon-dent), violated Section 8(a)(1) and (3) of the National LaborRelations Act (Act).All parties were given full opportunity to participate, tointroduce relevant evidence, examine and cross-examinewitnesses, argue orally, and file briefs. Briefs, which havebeen carefully considered, were filed on behalf of the Gen-eral Counsel and Respondent.Upon the entire record of the case, and from observationof the witnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is, and at all times material herein has been,a corporation duly organized under and existing by virtueof the laws of the State of Colorado. Respondent maintainsits principal office and place of business in Denver, Colo-rado, where it publishes a daily newspaper, The DenverPost. In the course and conduct of its business operations,Respondent annually derives revenue in excess of $200,000.Respondent holds membership in, and subscribes to, inter-state news services and carries advertisements in its newspa-per for nationally sold products, deriving in excess of $5,000per year from said advertisements.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Denver Newspaper Guild, Local No. 74 (Union) is,and at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESBackground'This controversy involves janitorial employees and theservices they perform in Respondent's facilities in Denver.Those facilities are comprised of a three-floor plant whereRespondent's newspapers are published, and five floors ofoffices, both areas of which are located in a building occu-pying most of a city block; and a two-floor portion of aseparate building shared with tenants not involved herein.Respondent publishes morning and evening newspapers, aswell as weekend newspapers which include rotogravure sec-tions. Janitorial services differ between the plant and theI All dates herein after are within 1978, unless otherwise stated.2 Individuals are referred to herein by their last name.3This background summary is based upon credited evidence and testi-mony that is not in dispute.offices. The plant area creates much dirt and grime, andportions of it are almost constantly soiled with ink. A prin-cipal janitorial effort is required in confining the dirt andink to the plant, in order to prevent tracking material intothe offices. The plant is in operation 24 hours each day, 7days each week, and janitorial services are scheduled to beperformed when the minimum number of office and pro-duction employees are working.Norman Allan' has been Respondent's director of janito-rial services since May 23, 1978. In the exercise of his au-thority as director, Allan frequently confers, and works incoordination, with James Banman, Respondent's directorof personnel, and Roger Bordenkircher, Respondent's laborrelations manager. Allan has had approximately 20 years'experience in janitorial work, much of it in administrationof janitorial services. Allan has had much exposure to labormatters, and never has worked with a janitorial force thatwas not organized. Allan was hired to reorganize and im-prove Respondent's janitorial force, which prior to thattime had been poorly organized and inefficiently run. Oneof the problems of the past had been excessive absenteeismof employees, and Allan was asked to bring that problemunder control.When Allan came to work in May, Respondent em-ployed approximately 35 janitors who worked two shifts; 7a.m. to 3:30 p.m. and 4 p.m. to 1:30 a.m. One of the firstchanges Allan made was to institute a new, third shift towork from II p.m. until 7:30 a.m. Starting time for thesecond shift was changed from 4 to 5 p.m., in order to avoidconflict on the floor with nonjanitorial employees who quitwork at 4:30 p.m. Each shift has a supervisor, who directsthe work of employees and who does not do janitorial workexcept on an emergency basis. Supervisors oversee thework, and have authority to give verbal warnings. GaryBaker was supervisor of the second shift from August 27,1978, until his discharge October 2, 1978.' Total comple-ment of janitorial employees has remained, during timesrelevant herein, at approximately 35. The purpose of insti-tuting the third shift was to permit janitorial work when thefewest number of production employees were working. Al-lan changed job assignments of some employees who weredoing particular work, and allowed employees to requestparticular shifts, with such requests being granted on thebasis of seniority., Other changes were made, as discussedinfra.Allan scheduled a meeting for employees to be held at5:30 p.m. on October 2. Maestas, a union steward on thesecond shift (5 p.m. until 1:30 a.m.), was among the em-ployees scheduled to attend the meeting. The purpose of themeeting, which was one of a series held by. Allan on a fairlyregular schedule, was to discuss matters of general em-ployee interest, issue instructions, and disseminate informa-' Counsel stipulated that Allan was a supervisor at times relevant herein.I Baker's discharge is not in issue. It is clear from the record, and found,that Baker was a supervisor within the meaning of the Act from August 27until October 2.6 Respondent's contract with the Union (Resp. Ex. 4) provides for applica-tion of seniority in selection of shifts. Prior to Allan's employment by Re-spondent, that provision of the contract was not followed. Allan institutedthe practice soon after his arrival. Earlier practice was to apply seniority tojob assignments. rather than to shifts. Allan discontinued the former prac-tice.70 THE DENVER POSTtion. Maestas was not present when the October 2 meeting,which started a few minutes late, was convened. Allan sentBaker out to find Maestas and Willie Salone, a shift em-ployee, who also was not present. Baker came back after asearch, and reported to Allan that he found Salone, but thatSalone said he did not want to come to the meeting. Allantold Baker to go out again in search of Maestas, and to tellSalone and Maestas that if they did not come to the meet-ing, they were to go home. Baker did as instructed, andreported to Allan that Salone was going home. Baker saidhe could not find Maestas.7As part of his reorganization efforts, and pursuant to hisinstructions when he was hired, Allan reviewed absenteerecords of employees and discussed employee performancewith Banman, Bordenkircher. and the supervisors. After re-viewing Maestas' absentee record, Allan prepared a memo-randum to Maestas, dated August 9.5 The memorandumstates, in part, "It is suggested that you do whatever is nec-essary to improve your attendance." The record shows thatMaestas has been absent from work on many occasions, asdiscussed infra. Maestas' frequent absenteeism continued,and on October 2 Allan prepared a letter to Maestas, datedOctober 3.9The letter placed Maestas on suspension fromOctober 4 to 5.Because of Maestas' refusal to attend the meeting of Oc-tober 2, Allan wrote him a letter of reprimand, dated Octo-ber 3.'10 Allan stated in the letter, inter alia, "I feel this isrank insubordination and would warrant a suspension ....Since you have already been given a suspension for exces-sive absenteeism, I will not compound disciplinary action."IssuesThe principal issue is whether or not Maestas was repri-manded, given less desirable work duties, and suspendedbecause he was a union steward, as alleged by the GeneralCounsel. Respondent contends that Maestas was treated asany other employee, without regard to his position as unionsteward. Minor issues involve 8(a)(1) allegations.A. Union StewardsTwo of Respondent's employees were union stewards attimes relevant herein-Maestas, on the second shift, and aMr. Vigil on the first shift. Maestas had been a stewardapproximately 6 years. Nearly all janitorial employees wereunion members, and frequently were in touch with the twostewards concerning grievances and working conditions.The two stewards report problems to the executive secre-tary of the Union, a Mr. Wanek. Maestas was appointed tothe plant grievance committee in July 1978. Also on thecommittee were Wanek, Bordenkircher, Banman, and Al-lan. The committee hears disciplinary and other grievances'Baker testified that he talked with Maestas on the second search, butthere is discrepancy on this point between the testimony of Baker and Mae-atas. Allan's testimony that Baker reported on both occasions that he couldnot find Maestas, is credited.' G.C. Exh. 9.' G.C. Exh. 4.,o G.C. Exh. 3.made by janitorial employees. Maestas testified that he at-tended approximately six meetings of the grievance com-mittee between July and November. Allan credibly testifiedthat he often met with Vigil, as well as with Maestas, con-cerning grievances and other matters involving employeesand Respondent.The General Counsel contends that Respondent gener-ally, and Allan particularly, engaged in harassment andother activity against Maestas because of the latter's posi-tion as union steward. The General Counsel alleges that onSeptember 18, Baker told Maestas that Allan did not likehim because he was a union steward. Maestas testified insupport of that allegation, and Edward Urias. Maestas' fel-low employee, corroborated Maestas. Baker testified that,when he became a supervisor August 29, Allan talked withhim about the duties of a supervisor. Baker testified thatAllan told him, among other things, that he did not likeMaestas "as a union steward and he didn't like him buttinginto the company's business ... telling the activities to theother guys," and that he would like to get rid of Maestas,among other "dead weight." Baker said he related that con-versation to Maestas in September, with Urias present. Oncross-examination, Baker testified that Allan told him thathe did not like Maestas because Maestas was a union stew-ard, and that he told Maestas and Urias about Allan notliking Maestas as a union steward, in order to get them toimprove their work performance. Allan testified that he toldBaker to work with Maestas on all union-related matters,and he denied telling Baker that he did not like Maestasbecause he was a union steward.Baker was fired by Allan following an angry, threatening,and insubordinate outburst by Baker, and it was apparentthroughout Baker's testimony that he is antagonistic towardAllan. Baker's testimony that Allan said he did not likeMaestas because of the latter's being a union steward, ap-peared contrived and unlikely; it is given no credence.However, that is not the issue. Regardless of what Allanmay or may not have told Baker, the question involveswhat Baker, who was a supervisor, told Maestas. It is foundthat Baker told Maestas that Allan did not like him becausehe was a union steward, and that statement clearly is coer-cive: on its face, it creates a situation that constitutes inter-ference with union activities. The allegation of paragraphV(a) of the complaint is supported by the record.B. Alleged Change of Work DutiesThe fact that Allan made substantial changes in shiftsand work assignments is not in dispute. He created a new,third shift; changed the worksites and assignments of Mae-stas and many other employees: altered the way in whichwork was done; instituted a record-keeping procedure; andbegan following the contract procedure of assignments toshifts on the basis of seniority.The General Counsel contends that Maestas was singledout for harassment by assigning him less desirable workduties. Baker and Allan agreed in their testimony that, afterBaker became supervisor, they discussed the employees andconcluded that several of them, including Maestas, shouldbe given special attention because of their poor work per-71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformance." Employees were moved among jobs, partiallyupon the basis of their preference, but principally in orderto improve overall work performance of the department.There was not, nor had there been in the past, assignmentto particular jobs on the basis of seniority. Baker testifiedthat Allan once said he would make work assignments onthe basis of seniority, but Allan's denial of that testimony iscredited. Allan credibly testified that he told employeesthey had a choice of starting times (i.e., shift preference)based upon seniority.There is no evidence that Maestas was treated any differ-ently from other employees. He worked the shift he wantedand asked for; he was given that shift based upon seniority.His work was changed on one occasion, upon his request, torelieve him from having to use a ladder to wash walls. Hiswork essentially remained the same, i.e., ordinary janitorialwork. He presently works in an area of the building that isless dirty and demanding than where he formerly worked.There is no evidence that his present assignment is moreonerous, dangerous, or heavier than it has been in the past.Baker testified that Allan instructed him to make it roughon employees that they both agreed were unsatisfactory,and both Baker and Allan testified that Maestas was not agood employee. Baker was not a credible witness, as dis-cussed supra, but assuming arguendo that Allan told Bakerto make it rough for unsatisfactory employees, (a) there isno indication that Maestas was treated any differently fromany other employee, (b) there is no indication that Maestas'union activities were considered, wholly or partially, whenjob assignments of nearly all employees, including that ofMaestas, were changed, (c) Vigil's job assignment waschanged, yet he, too, was a union steward, (d) Maestas wasnot assigned to the heaviest, or the dirtiest jobs, (e) Maestas'former job assignments were in dirtier areas than those towhich he later was changed, and (f) Mendoza testified thathe had worked the same job assignment for 7 years, but hisassignment was changed by Allan.Paragraph Vl(a) of the complaint is not supported by therecord.C. Sspension of MaestasOne of Allan's responsibilities, from the outset of his em-ployment, was to reduce the high absenteeism rate of thejanitorial employees. Respondent's practice prior to Allan'semployment was to issue warning letters to employees, andto discipline them, for what the company referred to as"excessive absenteeism."" Banman credibly testified rela-tive to Respondent's policy concerning, and views toward,absenteeism. He distinguished work-related injury, surgery,and hospitalization from absenteeism allegedly occasionedby illness, but for which there was little or no verification.He testified that Respondent tends to be lenient in the for-mer instances, but that in any case, the Company must bealert to the loss of time and money occasioned by absence1 Both Baker and Allan testified to specific instances in which Maestas'work performance and attitude were not satisfactory. However, that testi-mony is only marginally relevant. Maestas don not contend that he wasdisciplined because of poor work performance.12 R. E.h. I I(a)-(e).from work, for whatever cause. Banman stated that an em-ployee who compiles a record of frequent days off, one ortwo at a time, whether for alleged illness or for any othercause, becomes a marginal employee: the Company stillmust get its work accomplished. Banman testified that Re-spondent does not agree that an employee is entitled underthe contract with the Union to 12 days of sick time eachyear, regardless of whether or not the employee is ill or thatsick time is an employee's to take as paid leave, in themanner of vacation leave.Allan's review of Maestas' sick leave and absenteeismwas routine, and a part of his general review of sick leaveand absenteeism of all janitorial employees; it is clear, andfound, that Maestas was not singled out for review. Allan'sreview showed that Maestas often has been off work since1970 for a number of illnesses and reasons including pulmo-nary infections, an automobile accident, diabetes, backtrouble, three operations, gall bladder problems, and ulcers.He has been paid for his sick time off, either pursuant tocompany policy or to workmen's compensation provisions.In addition, Maestas has taken vacation time and sickleaves of 1 or 2 days at a time. Respondent's records' showthat Maestas was absent from work a total of 212 hours in1978; 178-1/2 hours were compensated, and 33-1/2 hourswere not compensated. Maestas testified that he does notremember ever having been warned about his absenteeism,but Allan testified that he orally warned Maestas, alone orwith a supervisor, on two occasions. Allan is credited.' OnAugust 9, Allan wrote a memorandum" addressed to Mae-stas, reading as follows:This memo is to advise you that since the week ofMay 21. 1978, you have taken 5-1/2 Sick days fromwork. It is suggested that you do whatever is necessaryto improve your attendance.Norman C. AllanAs a result of his continuing review of absenteeism, Allandisciplined several employees. Kathy Jarman was sus-pended sometime after July 1978 because of her absentee-ism. She grieved her suspension, and Maestas heard hergrievance as a member of the grievance committee. Thesuspension was upheld. Urias was discharged for excessiveabsenteeism, but after he brought in a doctor's statement,the discharge was changed to a 2-day suspension. He finallywas discharged in February 1979 because of excessive ab-senteeism. In addition to Jarman and Urias, other employ-ees were disciplined because of excessive absenteeism." In-cluded were employees Ring, who was given an oralreprimand; Lewis, who was discharged; Anderson, whowas warned; Garcia, who was suspended and later dis-charged; Jones, who was suspended and later discharged;Reeves, who was discharged; and Taylor, who was dis-charged. W. Salone was given a letter of warning on Octo-ber 3."'" Resp. Exhs. 12, 13, and 14. Exh. 13 shows that Maestas took more than100 hours of sick leave from January through September 1978.'4 In March 1970 Maestas was discharged for excessive absenteeism, butthe discipline later was changed to a 3-day suspension.5 G.C. Exh. 9." Resp. Exh. IO(a)-(i).i Resp. Exh. 7.72 THE DENVER POSTOn each occasion of discipline, including that of Maestas,Allan first conferred with Bordenkircher, and sometimesalso with Banman. Bordenkircher and Banman agreedupon a 2-day suspension for Maestas, and Allan preparedthe letter of suspension, reading as follows:On August 9, 1978 1 issued a memo to you regardingyour excessive absence from work. Since that memowas issued you have missed part of two days and re-ported ill one full day. Since June 13th of this year, youhave been absent from work a total of eight full daysand three partial days.I feel that his is rather excessive, especially fromJanuary 1, 1978 to September 23, 1978 you have usedover one hundred hours sick time.You will be on suspension from October 4 to Octo-ber 5. You will be expected to return to work on Octo-ber 6, 1978./s/ Norman C. AllanDirector, Janitorial ServicesMaestas filed a grievance because of the letter of suspen-sion. He testified relative to his reason for filing the griev-ance:I knew I still had plenty of sick time, so I just didn'tfeel that I should get suspended because I was off be-cause that's what the sick time is for, to use it wheneveryou need it.The grievance committee held a meeting in October, atwhich union representatives contended that the suspensionwas not justified because Maestas had accumulated sicktime. Allan and Bordenkircher credibly testified that, at notime during the grievance hearing, was the fact discussedthat Maestas was a union steward, nor did Maestas men-tion that argument. That testimony was not challenged bythe General Counsel. The grievance letter was withdrawnbecause Maestas personally filed an unfair labor practicecharge with the National Labor Relations Board.DiscussionIt is clear that Maestas was treated the same as all otheremployees. Allan was cracking down on absenteeism, andhe took action against all employees, including Maestas,that he felt were taking excessive sick leave. So far as therecord shows, all employees who took excessive leave weredisciplined. The General Counsel argues that employeesJackson and Weston were on sick leave for long periodswithout being disciplined, but Allan credibly testified thatboth employees were on sick leave because of work relatedinjuries. Salone was given a letter of reprimand for exces-sive absences, but was not suspended. Allan credibly ex-plained that Salone was not suspended because he was notsuspended because he was not paid for the 7 hours that hewas off the job;' Allan considered that to be equivalent toa suspension.Maestas was warned about his absenteeism, both orallyand in writing, but continued to stay off work. MaestasSalone's absence from work is discussed infra.contends that he was entitled to absent himself from workbecause he had accumulated sick leave, but that argumentis without merit. The company's policy (embodied in a con-tract with the Union) of granting 12 days paid sick leaveeach year does not mean that employees may take that timewithout any reference to, or regard for, company work re-quirements. As Bordenkircher explained, Respondent insome instances may find it necessary to terminate employ-ees who are genuinely ill or injured and legitimately offwork, since production must continue. Neither companypolicy nor the union contract guarantees to employees theright to absent themselves from work, whether for illness orsome other reason. A claim for paid sick leave may bemade in reliance upon a doctor's statement as evidence ofillness, and Respondent may pay the claim upon receipt ofthat evidence. However, it does not follow that Respondentcannot assert that an employee is taking excessive sickleave, even though sick time is accumulated. There is noevidence that the Union, or any employee other than Mae-stas, filed a grievance or otherwise contended that Respon-dent improperly imposed discipline for taking excessive sickleave.The principal question thus is whether or not Respondenttook action against Maestas because he was a union stew-ard. The testimony of Allan and Bordenkircher that Mae-stas was not disciplined because of his union activities, isconsistent with the record, and is credited. There is no evi-dence that Respondent disciplined Maestas because of hisunion activities, or for any reason other than the fact thathe, as well as many other employees, was off the job moreoften than Respondent's production schedule permitted.The allegation of paragraph Vl(b) of the complaint is notsupported by the record.A. The Reprimand of MaestasAllan credibly testified that, soon after he started work-ing for Respondent, he talked with Vigil and Maestas, toldthem he would be having meetings with employees, saidthey were an important communication link with employ-ees, and said he wanted them at the meetings, particularlyfor post-meeting "cracker barrel" sessions. Maestas deniedthat testimony by Allan, and said Allan never made suchstatements to him. Maestas' testimony was self-contradic-tory, sometimes confusing, and generally unconvincing. Heappeared throughout his recitations to be evasive and unre-liable. His denial of Allan's testimony is given no credence.Allan credibly testified that attendance of employees atmeetings during their working shifts was mandatory, unlessthey were specifically excused; he also testified that employ-ees were not required to come to work early in order toattend meetings, or to come from home to a meeting ofemployees on a separate shift.The meeting of October 2 was held during second shiftwork hours,'9and there is no dispute concerning the factthat employees were given advance notice of the meeting;Maestas acknowledged that Baker told him "at least a few1 Edward Urias testified that a meeting was held for third shift employeeson October 2, and that employees were notified of the meeting during thepreceding week.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays in advance" of the meeting. Baker testified that allemployees, including Maestas, personally were notified ofthe meeting the week prior to October 2, and that a noticeof the meeting was posted on the bulletin board.'2Maestas acknowledged that he willfully absented himselffrom the meeting, and that he knew he was supposed toattend. Maestas also acknowledged that the meetings in-volved working conditions, that he had attended such meet-ings in the past, that he had not objected to attending meet-ings in the past, and that there was nothing new or unusualabout the scheduling of the meeting of October 2. Bakertestified that he talked with Maestas when Allan sent himto look for Maestas, and that Maestas stated "that with allthe work that Mr. Allan put on him, he did not have time togo to the meeting if he was expected to get it done." Bakertestified that he returned to the meeting, and told Allanwhat Maestas had said.' Maestas testified that he did notsee, or talk with, Baker just prior to the meeting, and deniedBaker's testimony on this point. That testimony and denialby Maestas are given no credence.Allan testified that he saw Maestas later in the evening ofOctober 2, after the meeting, and asked him why he was notin attendance:I said, "Bennie, why didn't you come to the meet-ing?" Bennie said, "Well, I had been to my doctor andmy doctor said I couldn't upset myself because of mycondition. I know if I went to that meeting that itwould upset me, so didn't go." I then replied to Ben-nie, I said, "As a union representative, I need youthere, and if your attendance at the meetings is goingto upset you, being there as a union representative, youshould resign the position as union representative."Allan's testimony was corroborated by Paul Mendoza, ajanitorial employee, who testified that he overheard Allantalking with Maestas, and that Allan said Maestas "was theunion steward, that he had to be in the meeting. If hecouldn't do it, well just let it go."Maestas' brief testimony on this point generally corrobo-rated that of Allan. In explaining why meetings upset him,Maestas testified that, at an earlier meeting, he had been"harassed" by Allan. Maestas and Allan testified concern-ing this matter, and it is clear that the "harassment" con-sisted of nothing more than Allan orally defending Respon-dent against Maestas' allegation that Respondent wasparsimonious in its provision of work equipment. Allan'stestimony is credited, and it is found that Maestas was notharassed at the meeting. It appears that, rather than feeling"harassed," Maestas merely was reacting to the efforts of anew boss to whip the janitorial department into shape.Allan testified that he drafted the reprimand letter toMaestas, and discussed the matter with Banman and Bor-denkircher. It was decided that, since a suspension of Mae-stas because of excessive absenteeism already had been de-cided upon, only a letter of reprimand would be issued forfailure to attend the meeting. The testimony of Allan, Ban-2 Allan credibly testified that the time of the meeting was changed from 7to 5 p.m., to preclude employees from breaking into their work scheduleafter starting work at 5 p.m.21 As noted supra Allan credibly testified that Baker did not report to him.what Maestas allegedly told Baker.man, and Bordenkircher that they never discussed or con-sidered Maestas' union activities when they were faced withthe discipline of Maestas is credited.The General Counsel argues that employees Mendoza,Gordon. and Brander were absent from the meeting, butnot disciplined. Maestas testified that he grieved his letter ofreprimand because he felt Mendoza either should havebeen required to attend the meeting, or should have beenreprimanded for not attending. Allan credibly explainedthat Mendoza worked on the third shift and had not arrivedfor work when the meeting started and that he was notrequired to come to work early in order to attend. Branderdid attend the meeting. Gordon attended the 11 p.m. meet-ing, but came in late. Gordon did not have to come to workearly to attend, but he did. Only Maestas and Salone will-fully absented themselves from the meeting, and both ofthem received letters of reprimand.DiscussionThe only substantial question is whether Maestas wasgiven a letter of reprimand because of his union activities.Maestas was not treated differently from Salone, whoalso refused to attend the meeting. Vigil, the day shift stew-ard, was not the subject of alleged harassment. When Mae-stas attended his grievance hearing, he did not contend thathe was being harassed because of his union activity. Thereis no independent support for the General Counsel's con-tention, and there is not adequate testimony and evidenceupon which to base an inference, that the reprimand letterwas intended to interfere with Maestas' union activities.The allegation of paragraph Vl(c) is not supported by therecord.The General Counsel alleges (paragraph V(b) of the com-plaint) that Allan told Maestas he should resign his positionas union steward. That allegation is not supported by therecord. Allan had made it clear to all employees that themeetings were important, and working conditions were dis-cussed at all meetings. It was common practice to hold dis-cussions at the meetings in which the employees partici-pated. Allan told Maestas that his attendance wasimportant, since he was a union steward. It is clear thatAllan was correct; it was important for the steward to at-tend the meetings since they involved, almost exclusively,work conditions of the employees, and the employeesworked pursuant to a contract with Respondent. Maestas'only excuse for refusal to attend on October 2 was that themeetings upset him, a contention not proved at trial. How-ever, even assuming, arguendo, that the meetings upsetMaestas, that fact would strengthen Respondent's versionof events. Whether Maestas' contention was a sham, or wasbona fide, reliance upon that contention fully justified Al-lan's representation to Maestas that, if Maestas physicallyor emotionally was unable to attend the meetings in hiscapacity as steward, he should reliquish those duties tosomeone who could do the task. That representation byAllan was not threatening, vindicative, or coercive. It was astatement of the facts of life. In no event can it reasonablybe construed as an unadorned statement to Maestas that heshould quit his job as steward.74 TIlE DENVER POSTIV, 11f FF-E('I OF1 I le NFAIR LABOR PRA(CICES PON('O()MMER(CERespondent's activities set forth in section III, above, oc-curring in connection with the operations of Respondentdescribed in section 1, above, have a close, intimate. andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Triil RliMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)( I) of the Act. Ishall recommended that it be ordered to cease and desisttherefrom, and to take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:CON(C t SIONS OF LAW1. The Denver Post, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. The Denver Newspaper Guild, Local No. 74 is. and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3. By one supervisor telling an employee that anothersupervisor did not like the employee because he was aunion steward, Respondent violated Section 8(a)( 1) of theAct.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER22The Respondent. The Denver Post. Inc., its officers.agents, successors, and assigns, shall:1. Cease and desist from:(a) Through its supervisor, telling an employee that an-other supervisor did not like the employee because he was aunion steward.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labor or-ganizations, including the above-named organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposez7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action, which I find willeffectuate the policies of the Act:(a) Post at its Denver. Colorado operation copies of theattached notice marked "Appendix.":' Copies o the noticeon tforms provided by the Regional DI)rector or Region 27.after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarilN posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced. or covered bv an othermaterial.(b) Notify the Regional Director for Region 27. in wrlt-ing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.(I) It is further recommended that all allegations of thecomplaint found not proved, be dismissed in their entirety.2! In the event that this Order is enftorced b a Judgment ofi a nitedStates Court of Appeals. the words in the notice reading "Posted hs Order othe National Labor Relations Board" shall read Posled Pursuant t,o a Judg-ment of the United States Court of Appeals Enforcing n Order o, the N.a-tional Labor Relations Board."APPENDIXNoniCE To EMPILOYEESPOSID1: BY ORDER 01 it"LNAIIONAI. LABOR RE.A1I()NS BOARI)An Agency of the United States GovernmentAfter a hearing in which all sides had an opportuni topresent evidence and state their positions, the National l.a-bor Relations Board has found that we have violated theNational Labor Relations Act and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.WI: WII.. NOT, through our supervisor, tell an em-ployee that another supervisor does not like the em-ployee because he is a union steward.WE WILl. NOT in any like or related manner, inter-fere with, restrain, or coerce employees in the exerciseof the rights to self-organization. to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrainfrom any or all such activities.TIit DENVER PSI. IN('.